DETALED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.


Claim Objections
Regarding claim 1, recites the limitations “module memory” in line 17, and “wireless communication circuity” in line 18. Please consider to amend to “a module memory” and “a wireless communication circuity”. 

Regarding claims 2-7, are also objected because they depend on claim 1.

Regarding claim 8, recites the limitations “communication circuity” in line 6, and “an sensor” in line 9. Please consider to amend to “a communication circuity” and “a sensor”.

Regarding claims 9-10, are also objected because they depend on claim 8.

Regarding claim 11, recites the limitations “dispenser memory” in line 7” and “module wireless communication circuitry” in line 14. Please consider to amend to “the dispenser memory” and “a module wireless communication circuitry”.

Regarding claims 12-15, are also objected because they depend on claim 11.

Regarding claims 14 and 15, recites the limitation “the communications module processor” in line 1. Please consider to amend to “the communications module processor”.

Regarding claim 16, recites the limitation “the processor” in line 9. Please consider to amend to “the dispenser processor”.
Line 14, recites “module memory”. Please consider to amend to “a module memory”.
Line 15, recites “wireless communication circuity”. Please consider to amend to “a wireless communication circuity”.
Line 17, recites “wherein the, module processor and module memory”. Please consider to amend to “wherein the[[,]] module processor and the module 

Regarding claims 17-20, are also objected because they depend on claim 16.

Appropriate correction is required.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.: US 10,373,477 B1, and claims 1-20 of U.S. Patent No.: US 10,896,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because .

Claim Rejections - 35 USC § 112
Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 8, recites the limitation “wherein the sensor is mechanically and physically isolated from a touch-free dispenser; and … wherein the communications module base is configured to fit within a housing of the touch-free dispenser.”. 
 	A review of the specification, specifically Fig, 4, shows the sensor of the compliance module 220 is mechanically and physically connected to the communication interface of the touch free dispenser 102. Also, Fig. 5 to Fig. 10 show the object sensor 514, 814, 914, 1014 is mechanically and physically connected to the structure of the touch free dispenser 500-1000. The specification does not seem to provide any support for either the object sensor or 

Regarding claims 9-10, are rejected because they depend on claim 8.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 8, recites the limitation “wherein the sensor is mechanically and physically isolated from a touch-free dispenser; and … wherein the communications module base is configured to fit within a housing of the touch-free dispenser.”. 
	The limitation does not appear to meet the criteria of enablement because a sensor suspending in free air without any mechanical or physical support from a structure appears to defy the law of gravity.
 
Regarding claims 9-10, are rejected because they depend on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, recites the limitation "the modular processor" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It appears to refer to the “a module processor”.
The second to the last line recites the limitation “the module”. It is unclear whether the limitation is referring to the “module housing”, “module processor” or “module memory”. It appears to refer to the “module housing”. Please review and amend accordingly.

Regarding claims 2-7, are rejected because they depend on claim 1.

Regarding claim 8, recites the limitation "the module wireless communication circuity" in line 8 and “the data” in line 13.  There are insufficient antecedent basis for these limitations in the claim. 

Regarding claims 9-10, are rejected because they depend on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 Wegelin (Pub. No.: US 2012/0112914 A1) in view of Nguyen (Pub. No.: US 2006/0122466 A1).

Regarding claim 1, Wegelin teaches a touch-free dispenser comprising:  
a dispenser enclosure (Fig. 7, disperser housing 110); 
a receptacle at least partially within the dispenser enclosure for receiving a container for a fluid product (Fig. 6, a round receptacle for the fluid container 400); 
a pump (Fig. 6, pump 430); 
an actuator for actuating the pump to pump the fluid product (Fig. 6, actuator 420); 
a dispenser power storage device located within the dispenser enclosure (Fig. 6, power source 440); 
a dispenser processor (Fig. 6, controller 410); 
the dispenser processor powered by the dispenser power storage device (Fig. 6, the controller 410 is connected to the power source 440); 
a communications port connector in circuit communications with the dispenser processor (Fig. 6, communication port terminal 480); 
a sensor for sensing an object and for providing a signal to the dispenser processor to cause the actuator to actuate the pump (para [0026], “The controller 410 is coupled to an actuator 420, which may comprise a biometric sensor or proximity sensor that is capable ”); 
a module housing (Fig. 1, compliance module 10, para [0025], “The hygiene compliance module 10 includes a protective housing 280 that is comprised of front and rear covers 300 and 310, as shown in FIGS. 1 and 3-5,”); 
a module processor (Fig. 6, module controller 200); 
module memory (para [0023], “Disposed on the outer surface 50B of the main card 40 is a module controller 200 that is configured with the necessary hardware, software, and/or memory that is needed to carry out the functions to be discussed.”); 
wireless communication circuitry (Fig. 6, transceiver 220); 
wherein the module processor and wireless communication circuitry are powered by the module power storage device (Fig. 4, compliance module 10 receives power from a power line 460); 
wherein the modular processor is in circuit communication with the dispenser processor (Fig. 6, para [0028], “Specifically, the communication interface 100 is coupled to the controller 410 of the dispenser 110 and, as such, provides an electrical interface for accessing power, ground, and actuation terminals 460, 470, and 480 that provide corresponding signals thereon generated from the controller 410 during the operation of the dispenser ”. The controller 410 communicates actuation signals to module controller 200); 
wherein the module processor, module memory and at least a portion of the wireless communication circuitry are located within the module housing (Fig. 1, and Fig. 6); and 
wherein the module housing is located at least partially within the dispenser enclosure (Fig. 7-Fig. 8, compliance module 10 is inside of the dispenser housing 110)
Wegelin fails to teach a module power supply located in the module housing and wherein the module power supply in the module is separate from the dispenser power supply in the dispenser.
However, in the same field of modular adapter, Nguyen teaches a modular wireless communication device 20 comprises of a battery 26 that is independent from the sensor module’s battery 46. The module battery 26 is configured to supply power to the various electronic components in the wireless communication device. See Fig. 3, para [0027], “Furthermore, the universal adapter 20 has its own battery 26 so that it can be operated independent of network power.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s compliance module with an internal battery to extend operation time.

Regarding claim 3, Wegelin in the combination teaches the dispenser of claim 1 wherein the circuit communication is a direct electrical signal (Fig. 1, and Fig. 6, edge connector 52 is connected to the dispenser communication interface 100).

Regarding claim 6, Wegelin in the combination teaches the dispenser of claim 1 further comprising a second communication port connector in circuit communication with the module processor (Fig. 2 and Fig. 3, edge connector 52).

Regarding claim 7, Wegelin in the combination teaches the dispenser of claim 1 wherein the dispenser enclosure comprises a front cover and the module housing is located behind the front cover when the front cover is closed (Fig. 8, Fig. 10). 

Regarding claim 11, Wegelin teaches a touch-free fluid dispenser comprising: 
a dispenser housing (Fig. 7, disperser housing 110); 
a dispenser processor (Fig. 6, controller 410);
a dispenser memory (It is inherent that the dispenser has a memory to store instructions for the controller 410 to perform the disclosed functions); 
an actuator for causing a product to be dispensed (Fig. 6, actuator ; 
a dispenser power storage device for providing power to the dispenser processor, dispenser memory and the actuator (Fig. 6, power source 440); 
a communications port connector in circuit communication with the dispenser processor (Fig. 6, communication port terminals 480); 
a communications module (Fig. 1, compliance module 10); 
a communications module base (Fig. 1, compliance module 10, para [0025], “The hygiene compliance module 10 includes a protective housing 280 that is comprised of front and rear covers 300 and 310, as shown in FIGS. 1 and 3-5,”); 
wherein the communications module base is located at least partially within the dispenser housing (Fig. 7-Fig. 8, compliance module 10 is inside of the dispenser housing 110); 
the communications module having module wireless communication circuitry, a module processor and a module memory (Fig. 6, module controller 200, and para [0023], “Disposed on the outer surface 50B of the main card 40 is a module controller 200 that is configured with the necessary hardware, software, and/or memory that is needed to carry out the functions to be discussed.”); 
wherein the module processor is in circuit communications with the dispenser processor (Fig. 6, para [0028], “Specifically, the ”. The controller 410 communicates actuation signals to module controller 200); and 
wherein the module processor causes the module wireless communication circuitry to transmit a signal indicative of a dispenser parameter received from the dispenser processor (para [0030], “Once the actuation signal is received by the compliance module controller 200, the unique identification code associated with each data tag 250 is wirelessly acquired via the IR receiver 210 (in the case of an IR transmitting data tag 250) or RF transceiver 220 (in the case of an RF transmitting data tag 250) and combined or otherwise associated with dispensing event data indicating that a dispensing event occurred before it is wirelessly communicated via the IR transmitter 212 or RF transceiver 220 as hygiene compliance data to the remote hygiene compliance monitoring station 252.”).  
Wegelin fails to teach the compliance module has a module power storage device; wherein the module power storage device provides the power for powering the module wireless communication circuitry, the module processor and the module memory; wherein the module processor, module memory and module power storage device are located on the module base; 
However, in the same field of modular adapter, Nguyen teaches a modular wireless communication device 20 comprises of a battery 26 that is independent from the sensor module’s battery 46. The module battery 26 is configured to supply power to the various electronic components in the wireless communication device. See Fig. 3, para [0027], “Furthermore, the universal adapter 20 has its own battery 26 so that it can be operated independent of network power.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s compliance module with an internal battery to extend operation time.

Regarding claim 12, Wegelin in the combination teaches the communications module of claim 11 further comprising a sensor for sensing a parameter indicative of a dispense event (para [0026], “The controller 410 is coupled to an actuator 420, which may comprise a biometric sensor or proximity sensor that is capable of automatically detecting the presence of an individual's hands.”).  

Regarding claim 14, recites a limitation similar to claim 3. Therefore, it is 

Regarding claim 16, Wegelin teaches a dispenser comprising: 
a dispenser enclosure (Fig. 7, disperser housing 110); 
a receptacle for receiving a container for a fluid product (Fig. 7, receptacle for container 400); 
an actuator for actuating a pump to pump the fluid product (Fig. 6, actuator 420 and pump 430); 
a first power storage device located within the dispenser for providing power to the dispenser (Fig. 6, power source 440); 
a dispenser processor for controlling the dispenser (Fig. 6 controller 410);
 the dispenser processor powered by the first power storage device (Fig. 6, the processor is connected to the power source 440); 
a communication port in circuit communication with the processor (Fig. 6, communication port terminals 480); 
a module for being inserted within the housing of the dispenser (Fig. 7-8, the compliance module is inserted to the communication interface 100 of the dispenser); 
 	the module having a base (para [0025], “The hygiene compliance module 10 includes a protective housing 280 that is comprised of front and rear covers 300 and 310, as shown in ”); 
a module processor powered by the second power supply (Fig. 6, module controller 200 receives power from power line 460);
module memory (para [0023], “Disposed on the outer surface 50B of the main card 40 is a module controller 200 that is configured with the necessary hardware, software, and/or memory that is needed to carry out the functions to be discussed.”); 
wireless communication circuitry located on the module base (Fig. 6, transceiver 220); 
the module base configured to be removed from the dispenser (Fig. 7-8, the compliance module 10 is insertable and removable from the communication interface 100); 
wherein the, module processor and module memory and at least a portion of the wireless communication circuitry are located on the module (Fig. 1 and Fig. 6); 
wherein the module processor is in circuit communication with the dispenser processor and receives a data signal from the dispenser processor (para [0030], “Once the actuation signal is received by the compliance module controller 200, the unique identification code associated with each data tag 250 is wirelessly acquired via the IR receiver 210 (in the case of an IR transmitting data tag 250) or RF transceiver 220 (in the case of an RF transmitting data ”); and 
wherein the module base is located within the dispenser enclosure (Fig. 7-10).  
Wegelin teaches the compliance module receveis power from the dispenser via a connector but fails to teach the compliance module has a second power storage device located on the module base; wherein the module processor and wireless communication circuitry are powered from the second power storage device; and wherein the second power second storage device on the module base is separate from the first power storage device in the dispenser.
However, in the same field of modular adapter, Nguyen teaches a modular wireless communication device 20 comprises of a battery 26 that is independent from the sensor module’s battery 46. The module battery 26 is configured to supply power to the various electronic components in the wireless communication device. See Fig. 3, para [0027], “Furthermore, the universal adapter 20 has its own battery 26 so that it can be operated independent of network power.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 17, recites a limitation similar to claim 3. Therefore, it is rejected using the same rationale.

Claims 2, 4, 5, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (Pub. No.: US 2012/0112914 A1) in view of Nguyen (Pub. No.: US 2006/0122466 A1) as applied to claims 1, 11 and 16, and further in view of Miller (Pub. No.: US 2014/0375458 A1).

Regarding claim 2, Wegelin in the combination teaches the dispenser of claim 1 wherein the circuit communication is wired instead of an optical connection.
However, in the same field of data communication, Miller teaches an infrared transmitter is used to transmit and to receive reporting data. See para [0025], “The data reporting mechanism 105 may be a Wi-Fi device, Bluetooth sensor, RFID reader, Infrared transmitter, Local Area Network (LAN) port or a Wide Area Network (WAN) port.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s communication interface 100 with an infrared transmitter and the compliance 

Regarding claim 4, Wegelin in the combination teaches the dispenser of claim 1 wherein the circuit communication is wired instead of a light signal.  
However, in the same field of data communication, Miller teaches an infrared light transmitter is used to transmit and to receive reporting data. See para [0025], “The data reporting mechanism 105 may be a Wi-Fi device, Bluetooth sensor, RFID reader, Infrared transmitter, Local Area Network (LAN) port or a Wide Area Network (WAN) port.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s communication interface 100 with an infrared transmitter and the compliance module 10 with an infrared receiver to receive actuation signals via infrared light from the dispenser to increase communication distance and to reduce space taken up by the wired components.

Regarding claim 5, Wegelin in the combination teaches the dispenser of claim 1 wherein the circuit communication is wired instead of an electromagnetic radiation.
The data reporting mechanism 105 may be a Wi-Fi device, Bluetooth sensor, RFID reader, Infrared transmitter, Local Area Network (LAN) port or a Wide Area Network (WAN) port.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s communication interface 100 with a radio frequency transmitter and the compliance module 10 with a radio frequency receiver to receive actuation signals via radio frequency from the dispenser to increase communication distance and to reduce space taken up by the wired components.

Regarding claim 15, recites a limitation similar to claim 4. Therefore, it is rejected using the same rationale.

Regarding claim 18, recites a limitation similar to claim 2. Therefore, it is rejected using the same rationale.

Regarding claim 19, recites a limitation similar to claim 5. Therefore, it is rejected using the same rationale.

Regarding claim 20, recites a limitation similar to claim 4. Therefore, it is .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (Pub. No.: US 2012/0112914 A1) in view of Nguyen (Pub. No.: US 2006/0122466 A1) as applied to claim 11, and further in view of Yang (Pub. No.: US 2008/0185399 A1).

 Regarding claim 13, Wegelin teaches the compliance module of claim 11, wherein the sensor is a proximity sensor configured to detect the presence of a user’s hand but fails to expressly teach wherein the parameter is indicative of a dispense event is a light signal.  
However, in the same field of dispenser, Yang teaches a dispenser configured with an infrared light sensor that is used to detect a user’s hand. See para [0019] “As such, those stored calibration values can be used to prevent the sensor from activating the associated device.  Thus, when a user's hand (or other object) moves in front of the sensor, and reflects back the infrared light at the same frequency it was being emitted, for a predetermined period of time, a light read module within the soap dispenser's controller can be activated.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegelin’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ZHEN Y WU/Primary Examiner, Art Unit 2685